DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 10-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 9,680,333) in view of Mifsud (US 2017/0141597) 

Re Claim 1; Brooks discloses a mobile medical cart providing data continuity, said mobile medical cart comprising: a wheeled base (202 from Fig. 2 to 102 from Fig. 1); 
a body extending from said wheeled base (208, 208, Fig. 2); 
a display (112 or 110) mounted to an upper portion (102) of said body; 
a number of system boards (400, Fig. 4), each configured to control a function of said mobile medical cart; 
a work platform (108) mounted to said body between said display (112 or 110) and said wheeled base and comprising a control system (402) in electrical communication with said number of system boards for receiving user input to control said functions of said mobile medical cart; (Fig. 4)
a holder (226) mounted to the body and configured to receive a removeably and interchangably battery (228, Fig. 2 however Fig. 5 shows the terminal of the battery) comprising a terminal; 
a connector (514) located at the holder and positioned to receive the terminal when said removeable interchangeable battery is positioned within the holder (Fig. 2 and 5); 
an alternative power source (406); and 
a battery board (230, 414, Fig. 4) comprising a voltage detection circuit (232, Col. 6 line 22-40), a micro control system, and a switching device (508, Fig. 6), 
wherein said switching device is electrically interposed between said alternative power source (512, Fig. 6), said connector of said holder, and each of said number of system boards, 
wherein said battery board is configured to: 
command said switching device to begin sourcing power solely from said alternative power source upon detection of a voltage decrease at said voltage detection circuit; (Col. 9 line 50-53, the switch is open when there is fault indicating that battery voltage decrease which indicates that power is sourced solely from the alternative power source. )
command said switching device to begin sourcing power solely from said removable battery upon detection of a voltage increase at said voltage detection circuit and a determination that a valid charge state exist (Col 9 line 40-50; when AC is not supplying power, the switch is closed, the battery is connected to the DC power bus); and 
command said switching device to continue sourcing power solely from said alternative power source upon detection of said voltage increase at said voltage detection circuit and a determination that said valid charge state does not exist. (Col 9 line 25-40)
Brooks does not disclose the alternative power source comprises a back-up battery.
However, Mifsud discloses an alternative power source comprises a back-up battery (battery #2 with the charging input is considered as the alternative power source).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have replace the AC power supply shown by Brooks with a battery as shown by Mifsud, motivated by the desire to extend the mobility range of the medical device.

Re Claims 2 and 15; Mifsud discloses said integrated battery is permanently installed within said wheeled based. (Par 0021) 

Re Claim 3; Brooks discloses wherein: said connector is located at a lower surface of said holder; and said terminal is located at a lower surface of said removable battery. (Fig. 2)

Re Claim 4; Brooks discloses wherein said holder is located on a rear surface of said body; said holder is configured to accommodate said removeable battery in a snap-fit fashion; (Fig. 2)

Re Claim 5; Brooks discloses further comprising: a storage device mounted to said body below said work platform; and a tray for a keyboard mounted to said body below said work platform; and a flat surface located at said work platform and handles located at said work platform (Fig. 1)

Re Claim 6; Brooks discloses wherein: said number of system boards are configured to control at least one locking mechanism, at least one light, and at least one motor (418, Fig. 4).

Re Claim 7; Brooks discloses wherein: said control system comprises a touch screen configured to receive user input to control said functions of said mobile medical cart by way of said number of system boards. (Col 3 line 55-65)

Re Claim 8; Brooks discloses wherein: said control system is configured to display an indication of whether said power sourcing is received from said removeable, interchangeable battery or said alternative power source and a charge level of said removeable interchangeable battery or said alternative power source and said control system is configured to generate an alert when a change level of said removable interchangeable battery or said integrated battery falls below a predetermined threshold.. (Col. 4 line 11-19; battery status will also indicate whether or not the battery status has fallen below a threshold)

Re Claim 10; Brooks discloses a method of providing data continuity for a mobile medical cart, said method comprising the steps of: 
providing a battery board comprising a voltage detection circuit, a microcontrol system, and a switching device, wherein said switching device is electrically interposed between an alternative power source, 
a connector of a holder configured to receive a removeable battery, and each of said number of system boards, each configured to control at least one function of said mobile medical cart; commanding said switching device to begin sourcing power solely from said alternative power source upon detection of a voltage decrease at said voltage detection circuit  (Col. 9 line 50-53, the switch is open when there is fault indicating that battery voltage decrease which indicates that power is sourced solely from the alternative power source. ); 
command said switching device to begin sourcing power solely from said removable battery upon detection of a voltage increase at said voltage detection circuit and a determination that a valid charge state exist; and 
command said switching device to continue sourcing power solely from said alternative power source upon detection of said voltage increase at said voltage detection circuit and a determination that said valid charge state does not exist. This claim is analogous to claim 1 and the same rejection is applied. 

Re Claim 11; Brooks discloses wherein: said mobile medical cart comprises a control system comprising a touch screen for receiving user input, wherein said control system is in electrical communication with said system board. (Col 3 line 55-65)

Re Claim 12; Brooks discloses further comprising the steps of: receiving user input at said touch screen to control at least one of said functions; and commanding a respective one of said number of system boards to operate said mobile medical cart in accordance with said received user input. (Col 3 line 54-65- Col 4 line 1-15)

Re Claim 13; Brooks discloses wherein: said system board is configured to control at least one locking mechanism (418, Fig. 4).

Re Claim 14; Brooks discloses wherein: said mobile medical cart comprises: a wheeled base; wherein said integrated battery is permanently installed within said wheeled base;
a body extending vertically from said wheeled base; 
a display mounted to an upper portion of said body; 
a work platform mounted to said body between said display and said wheeled base and comprising a work surface and handles, wherein said control system is located at said work platform; a connector configured to electrically interact with a terminal of said removable battery is located at a lower surface of said holder; 
a storage device comprising one or more receptacles (107) mounted to said body below said work platform; and a tray (shown but not labeled) adapted to support a computer keyboard, said tray mounted to said body. (Fig. 1 and 2)
Brooks does not disclose wherein said holder is located at a rear surface of said body.
However, Mifsud wherein said holder is located at a rear surface of said body. (Fig. 1)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have placed the holder at a rear surface of said body in order to easily access the battery when needed.


Re Claim 16; Brooks discloses further comprising the steps of: displaying, at said touch screen, an indication of whether said power sourcing is received from said removeable battery or said integrated battery; 
Displaying, at said touch screen a charge level of said removeable battery or said integrated battery and generating an alert at said touch screen when said charge level of said removable battery or said integrated battery falls below a predetermined threshold (Col. 4 line 11-19; battery status will also indicate whether or not the battery status has fallen below a threshold)

Re Claim 18; Brooks discloses A mobile medical cart providing data continuity, said mobile medical cart comprising:
a base comprising a number of casters, at least one of which is motorized; (Col. 9 lines 60-67)
a back-up battery (228) located within said wheeled base; (Fig. 2)
a body (104) comprising a hollow member extending vertically upwards from said wheeled base;(Fig. 1) 
a display (110, 112) mounted to an upper portion of said body and configured to display patient information; 
a number of system boards, (Fig. 4) each configured to control a function of said mobile medical cart; 
a work platform (102, 107) moveably mounted to said body between said display and said wheeled base and comprising a touch screen control system in electrical communication with said number of system boards for receiving user input to control said functions of said mobile medical cart; (Col 3 line 55-65)
a holder (206) mounted to on the body and configured to receive a removeable battery in a friction fit; 
a connector (+ and -) located at the holder and positioned to receive a terminal of the removeable battery when said removeable battery is positioned within the holder; (Fig. 2 and 5)
a battery board comprising a voltage detection circuit, (232, Col. 6 line 22-40), a microcontrol system (530), and a switching device (508), wherein said switching device is electrically interposed between said back-up battery (228), said connector of said holder, and each of said number of system boards, wherein said battery board is configured to: 
command said switching device to begin sourcing power solely from said alternative power source upon detection of a voltage decrease at said voltage detection circuit  (Col. 9 line 50-53, the switch is open when there is fault indicating that battery voltage decrease which indicates that power is sourced solely from the alternative power source.) 
command said switching device to begin sourcing power solely from said removable battery upon detection of a voltage increase at said voltage detection circuit and a determination that a valid charge state exist; 
command said switching device to continue sourcing power solely from said alternative power source upon detection of said voltage increase at said voltage detection circuit and a determination that said valid charge state does not exist  (Col 9 line 40-50; when AC is not supplying power, the switch is closed, the battery is connected to the DC power bus); 
wherein said control system is configured to: display an indication of whether said power sourcing is received from said removeable battery or said alternative power source and a charge level of said removeable battery or said alternative power source; (Col. 4 line 11-19; battery status) and
 generate an alert when a charge level of said removeable battery or said alternative power source falls below a predetermined threshold. (Col. 4 line 11-19; battery status will also indicate whether or not the battery status has fallen below a threshold)
Brooks does not disclose that the holder is a rear surface of the body.
However, Mifsud discloses that the holder (3) is a rear surface of the body (6).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have located the holder on the rear of the body in order to ensure easy access to the battery when needed so that battery swapping is easily performed. 

Re Claim 19; Brook discloses said work platform comprises a flat surface and handles; and said number of system boards are configured to control at least one locking mechanism, at least one light, and at least one motor. (418, Fig. 4 Col. 4 line 11-19)
Brook does not disclose wherein: said connector is located at a lower surface of said holder; said terminal is located at a lower surface of said removable battery; said holder is located on a rear surface of said body; said holder is configured to accommodate said removeable battery in a friction fit; 
Mifsud disclose wherein: said connector (11) is located at a lower surface of said holder; said terminal (5) is located at a lower surface of said removable battery; said holder is located on a rear surface of said body; said holder is configured to accommodate said removeable battery in a friction fit; 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have located the holder on the rear of the body in order to ensure easy access to the battery when needed so that battery swapping is easily performed. 

Re Claim 20; Brooks discloses further comprising: a set of drawers mounted to said body below said work platform; and a tray for a keyboard mounted to said body below said work platform. (Fig. 1 Col. 4 line 11-19)

Re Claim 21; Mifsud disclose wherein: said removable, interchangeable battery is configured to power operations of said mobile medical cart for at least a number of minutes when fully charged; and said integrated battery is capable of powering operations of said mobile medical cart for at least a number of minutes when fully charged. (Par 0021)

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to require the holder be mounted above the wheeled based and the alternative power source comprises an integrated battery. 
However, the examiner has indicated that the amendment current claimed as shown in Mifsud and the combination with Brook would disclose the claimed limitation. 
Mifsud shows the holder mounted above the wheeled based and also shows that the batteries used are hot swapped battery arrangement which indicates that one battery is permanently installed whiles the additional battery is removed and changed when needed, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
05/26/2022Primary Examiner, Art Unit 2836